DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed over the prior arts.

Reasons for Allowances
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “a sieving section within the housing, said sieving section having at least one sieve mesh through which powder is forced by a suction action generated by a powder suction pump of the suction pump assembly” and “wherein the air-jet section is configured in such a way that the compressed air from the air-jet orifice(s) skim and wash the sieve to prevent clogging and ensure continuous flow of freshly sieved smooth flowing powder through the powder coating system” in claim 1. The closest prior arts are Shah (US PG PUB 2016/0250653), Kleineidam (US PG PUB 2013/0019970), and Fulkerson (US PG PUB 2012/0282398). None of the prior arts teach a sieving section that operates with the air-jet section to use the compressed air to skim and wash the sieve to prevent clogging and ensure continuous flow the powder being dispensed through the powder coating system. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754